Case 18-34548   Doc 81   Filed 05/28/19 Entered 05/29/19 14:15:57   Desc Main
                           Document     Page 1 of 4
Case 18-34548   Doc 81   Filed 05/28/19 Entered 05/29/19 14:15:57   Desc Main
                           Document     Page 2 of 4
Case 18-34548   Doc 81   Filed 05/28/19 Entered 05/29/19 14:15:57   Desc Main
                           Document     Page 3 of 4
Case 18-34548   Doc 81   Filed 05/28/19 Entered 05/29/19 14:15:57   Desc Main
                           Document     Page 4 of 4
